 <!o.CJA 20 APPOINTMENT OFAND AUTHORITY TO PAY COURT APPOINTED COUNSEL (Rev. 12/03)
I. CIR./DIST./ DIV. CODE     2. PERSON REPRESENTED                                         VOUCHER NUMBER
               0312             DARYLJACKSON
3. MAG. DKT./DEF. NUMBER             4. DIST. DKT./DEF. NUMBER        5. APPEALS DKT./DEF. NUMBER       6. OTHER DKT. NUMBER
               I 8-MJ-5045-13(TJB)
7. IN CASE/MATTER OF (Case Name)         8. PAYMENTCATEGORY                                9. TYPE PERSON REPRESENTED                       10. REPRESENTATIONTYPE
                                         X FeJony                  D Petty Offense         X Adult Defern:lanJ           D Appellant             (See /nstrnctions)
      USAV.
      GUY JACKSON
                                         D Misdemeanor             D Other                 D Juvenile Defendant D Appellee                       cc
                                         DA       al                                        D Other
11. OFFENSE(S) CHARGED (Cite U.S. Code. Title & Section) If more than one offense, list (up to five) major offenses charged. according to severity ofoffense.
   21 :846 CONSPIRACY TO DISTRIBUTE iH~B't4 CO C. Pit'~                         e
12. ATTORNEY'S NAME (First NanJe, Ml.• last Naine. including any s1if.fix),                        13. COURT ORDER
    AND MAILING ADDRESS                                                                             X O Appointing Counsel                         D C Co-Counsel
    DAYID GLAZER, ESQ.                                                                                F Subs For Federal Defender                  D R Subs For Retained Attorney
    P.O. Box 2025                                                                                   D P Subs For Panel Attorney                        Y Standby Counsel
    19-21 West Mt. Pleasant Ave.
    Livingston, NJ 07039


       Telephone                                          2) 2-805-0640
14 }~AME AND MAII1Nti" ADDRESS OF LAW FIRM                          (Oniy proviq.e per




                                                                                                                              der                              Niinc Pro Tune Date
                                                                                                   Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                   appointment.        D YES       D NO



        CATEOORIES (Attach itemization ofservices with dates)

15.

  t:   i,.;;;;....;.;.;;;;;._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  g     e. Sentencin Hearin
  u
  .s i,.;;;...;.;.;"""'=;;.;;.;==a;;...---------,-------+-------
                                                                TOTALS:




                                                                                                     ·20. APPOINTMENT TERMINATION DATE                         21. CASE DISPOSITION
                                                                                                          IF OTHER THAN CASE COMPLETION
       FROM:                                              TO:
2_2. CLAIM STATUS                      D Final Payment            D Interim Payment Number                                         ·o   Supplementaf Paymeni
       Have you previously applied to the court for compensation and/or reimbursement for this      D YES       D NO           If yes, were you paid?    D YES D NO
       Other ti)an from the Court. have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
       representation? D YES          D NO            If yes, give details on additional sheets.
       I swear or affirm the truth or correctness of the above statements.




                                                                                                            DATE                                    28a. JUDGE CODE


29. IN COURT COMP.                         30. OUT OF COURT COMP.         31. TRAVEL EXPENSES               32. OTJ:IER E{_PENSES                   3_3. TOTAL AMT. APPROVED


34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                               DATE                                    34a. JUDGE CODE
       iii excess of the stallitory threshold am_otint.
